UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2009 OR [_] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22182 PATRIOT SCIENTIFIC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1070278 (I.R.S. Employer Identification No.) 6183 Paseo Del Norte, Suite180, Carlsbad, California (Address of principal executive offices) 92011 (Zip Code) (Issuer’s telephone number): (760) 547-2700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES [X ] NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [_] Accelerated filer [X] Non-accelerated filer [_] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_]No [X] On April 3, 2009, 410,664,229 shares of common stock, par value $.00001 per share were outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed consolidated Balance Sheets as of February 28, 2009 (unaudited) and May 31, 2008 3 Condensed consolidated Statements of Operations for the three and nine months ended February 28, 2009 and February 29, 2008 (unaudited) 4 Condensed consolidated Statements of Cash Flows for the nine months ended February 28, 2009 and February 29, 2008 (unaudited) 5 Notes to condensed consolidated Financial Statements (unaudited) 7-36 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37-54 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 54 ITEM 4. Controls and Procedures 55 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 56 ITEM 1A. Risk Factors 57 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 ITEM 3. Defaults Upon Senior Securities 57 ITEM 4. Submission of Matters to a Vote of Security Holders 57 ITEM 5. Other Information 57 ITEM 6. Exhibits 58-60 SIGNATURES 61 2 PART I- FINANCIAL INFORMATION Item 1. Financial Statements Patriot Scientific Corporation Condensed Consolidated Balance Sheets February 28, 2009 May 31, 2008 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ 7,038,888 $ 6,424,015 Restricted cash and cash equivalents 51,998 51,122 Marketable securities and short term investments 68,797 298,243 Accounts receivable 809,056 538,500 Accounts receivable - affiliated company 9,901 7,501 Notes receivable 100,067 450,115 Inventory 981,801 388,141 Work-in-process 96,442 - Prepaid income taxes - 222,311 Deferred tax assets 831,170 1,390,832 Prepaid expenses and other current assets 213,731 79,840 Total current assets 10,201,851 9,850,620 Marketable securities 10,318,249 12,527,675 Property and equipment, net 94,783 68,504 Goodwill 1,865,142 - Other intangible assets, net 5,982,691 63,299 Deferred tax assets 3,801,222 - Other assets 46,885 8,190 Investments in affiliated companies 2,808,150 2,913,614 Total assets $ 35,118,973 $ 25,431,902 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 506,462 $ 555,690 Accrued expenses and other 730,095 373,848 Notes payable 50,000 - Deferred revenue 52,055 - Income taxes payable 1,027,213 - Total current liabilities 2,365,825 929,538 Long term debt, including accrued interest 3,025,421 - Deferred tax liabilities - 1,085,181 Total long term liabilities 3,025,421 1,085,181 Total liabilities 5,391,246 2,014,719 Commitments and contingencies Minority interest 379,696 115,406 Stockholders’ equity: Preferred stock, $0.00001 par value; 5,000,000 shares authorized: none outstanding - - Common stock, $0.00001 par value: 600,000,000 shares authorized: 438,067,618 shares issued and 410,664,229 shares outstanding at February 28, 2009 and 500,000,000 shares authorized: 410,979,163 shares issued and 389,414,915 shares outstanding at May 31, 2008 4,380 4,109 Additional paid-in capital 76,927,334 70,004,814 Accumulated deficit (32,975,451 ) (33,763,357 ) Common stock held in treasury, at cost – 27,403,389 shares and 21,564,248 shares at February 28, 2009 and May 31, 2008,respectively (13,819,116 ) (12,723,172 ) Accumulated other comprehensive loss (789,116 ) (220,617 ) Total stockholders’ equity 29,348,031 23,301,777 Total liabilities and stockholders’ equity $ 35,118,973 $ 25,431,902 See accompanying notes to unaudited condensed consolidated financial statements. 3 Patriot Scientific Corporation Condensed Consolidated Statements of Operations(Unaudited) Three Months Ended Nine Months Ended February 28,2009 February 29,2008 February 28,2009 February 29,2008 Revenues: Product sales and other $ 1,193,378 $ 801,284 $ 4,168,932 $ 2,268,484 License and service revenue 216,823 - 475,177 - Total revenues 1,410,201 801,284 4,644,109 2,268,484 Cost of sales: Product sales and other 534,555 345,084 1,819,172 852,958 License and service revenue 89,195 - 254,335 - Amortization of purchased intangibles 223,902 - 435,204 - Total cost of sales 847,652 345,084 2,508,711 852,958 Gross profit 562,549 456,200 2,135,398 1,415,526 Operating expenses: Research and development 117,781 - 269,655 - Selling, general and administrative 2,088,100 1,364,077 6,194,627 5,308,631 Settlement and license expense - 417,740 - 836,400 Total operating expenses 2,205,881 1,781,817 6,464,282 6,145,031 Operating loss (1,643,332 ) (1,325,617 ) (4,328,884 ) (4,729,505 ) Other income (expense): Interest and other income 63,257 318,284 320,850 1,093,876 Loss on sale of assets - (2,242 ) (1,733 ) (3,511 ) Interest expense (27,396 ) - (48,158 ) (237 ) Gain on sale of subsidiary interest - - - 150,000 Equity in earnings (loss) of affiliated companies (921,883 ) 11,696,265 5,746,626 15,981,763 Total other income (expense), net (886,022 ) 12,012,307 6,017,585 17,221,891 Income (loss) before income taxes and minority interest (2,529,354 ) 10,686,690 1,688,701 12,492,386 Provision (benefit) for income taxes (1,111,374 ) 4,394,505 636,505 5,746,050 Minority interest 71,367 - 264,290 - Net income (loss) $ (1,489,347 ) $ 6,292,185 $ 787,906 $ 6,746,336 Basic income (loss) per common share $ - $ 0.02 $ - $ 0.02 Diluted income (loss) per common share $ - $ 0.02 $ - $ 0.02 Weighted average number of common shares outstanding-basic 408,030,851 391,472,101 401,578,784 391,055,464 Weighted average number of common shares outstanding-diluted 408,030,851 395,666,621 404,026,257 396,382,070 See accompanying notes to unaudited condensed consolidated financial statements. 4 Patriot Scientific Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended February 28,2009 February 29,2008 Operating activities: Net income $ 787,906 $ 6,746,336 Adjustments to reconcile net income to net cash used in operating activities: Minority interest in variable interest entity 264,290 - Amortization and depreciation 486,015 36,454 Non-cash compensation relating to issuance of stock options and vesting ofwarrants 324,380 407,652 Accrued interest income added to investments and notes receivable (8,287 ) (959 ) Equity in earnings of affiliated companies (5,746,626 ) (15,981,763 ) Loss on disposal of assets 1,733 3,513 Value of stock issued in connection with legal settlement - 100,000 Write-off of patent costs 21,527 - Deferred income taxes (1,762,371 ) (9,473,195 ) Gain on VIE sale of portion of subsidiary interest - (150,000 ) Reversal of tax effect of exercise of options - (25,645 ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable (144,377 ) (45,584 ) Receivable from affiliated company (2,400 ) (3,616 ) Inventory (593,660 ) (269,594 ) Work-in-process (84,784 ) - Prepaid expenses and other current assets 74,893 250,896 Prepaid income taxes 222,311 2,070,981 Accounts payable and accrued expenses (182,544 ) (1,425,157 ) Deferred revenue 52,055 - Income taxes payable 1,027,213 3,982,909 Net cash used in operating activities (5,262,726 ) (13,776,772 ) Investing activities: Proceeds from sales of marketable securities 1,582,287 6,800,159 Purchases of short-term investments (102,629 ) (18,072,953 ) Proceeds from sale of restricted investments - 52,500 Purchases of property and equipment (23,681 ) (20,411 ) Proceeds from sale of property and equipment - 125 Costs incurred for patents and trademarks - (7,344 ) Proceeds from VIE sale of portion of subsidiary interest - 100,000 Issuance of notes receivable (133,000 ) - Cash received from repayment of note receivable 50,243 - Purchases of convertible notes receivable (667,750 ) - Investments in affiliated companies (1,546,500 ) - Distributions from affiliated company 7,648,589 16,666,800 Cash paid in Crossflo acquisition, net of cash acquired (2,578,281 ) - Cash paid in Verras Medical acquisition, net of cash acquired (98,824 ) - Net cash provided by investing activities 4,130,454 5,518,876 Financing activities: Proceeds from exercise of common stock warrants and options 5,000 18,200 Repurchase of warrants - (2,760,900 ) Payments on notes payable (416,393 ) - Issuance of notes payable 3,250,000 - Repurchase of common stock for treasury (1,095,944 ) (3,042,921 ) Tax effect of exercise of options granted under APB 25 4,482 - Net cash provided by (used in) financing activities 1,747,145 (5,785,621 ) Net increase (decrease) in cash and cash equivalents 614,873 (14,043,517 ) Cash and cash equivalents, beginning of period 6,424,015 21,605,428 Cash and cash equivalents, end of period $ 7,038,888 $ 7,561,911 5 Patriot Scientific Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended February 28,2009 February 29,2008 Supplemental Disclosure of Cash Flow Information: Cash payments for interest $ 48,158 $ 237 Cash payments for income taxes $ 1,143,785 $ 9,191,000 Supplemental Disclosure ofNon-Cash Investing and Financing Activities: Cashless exercise of stock options $ - $ 10 Cashless exercise of warrants $ - $ 25 Note receivable issued in connection with VIE sale of portion of subsidiary interest $ - $ 50,000 Conversion of note receivable to preferred stock – Avot Media, Inc. $ 250,000 $ - Insurance premium financed with a note payable $ 210,888 $ - Deferred tax benefit related to unrealized loss on investments in marketable securities charged to other comprehensive income $ (390,927 ) $ - Conversion of notes receivable plus accrued interest in connection with Crossflo Systems, Inc. acquisition $ 824,600 $ - Common stock issued in connection with Crossflo Systems, Inc. acquisition $ 6,582,214 $ - Conversion of note receivable plus accrued interest in connection with Verras Medical, Inc. acquisition $ 33,154 $ - See accompanying notes to unaudited condensed consolidated financial statements. 6 Patriot Scientific Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1.Basis of Presentation and Summary of Significant Accounting Policies The unaudited condensed consolidated financial statements of Patriot Scientific Corporation (the “Company”, “we”, “us” or “our”) presented herein have been prepared pursuant to the rules of the Securities and Exchange Commission (“SEC”) for quarterly reports on Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto included in our Report on Form 10-K for our fiscal year ended May 31, 2008. In the opinion of management, the interim condensed consolidated financial statements reflect all adjustments of a normal recurring nature necessary for a fair presentation of the results for the interim periods presented.Operating results for the three and nine-month periods ended February 28, 2009 are not necessarily indicative of the results that may be expected for the year ending May 31, 2009. Basis of Consolidation The condensed consolidated balance sheet at May 31, 2008 and the condensed consolidated statements of operations for the three and nine months ended February 29, 2008 include our accounts and those of our majority owned inactive subsidiaries, Metacomp, Inc. and Plasma Scientific Corporation and the variable interest entity (“VIE”) for which we are the primary beneficiary. All significant intercompany accounts and transactions have been eliminated. The condensed consolidated balance sheet at February 28, 2009 and the condensed consolidated statements of operations for the three and nine months ended February 28, 2009 include our accounts and those of our wholly-owned subsidiary Crossflo Systems, Inc. (“Crossflo”) and our majority owned inactive subsidiary Plasma Scientific Corporation and the VIE for which we are the primary beneficiary. All significant intercompany accounts and transactions have been eliminated.During September 2008, we dissolved our majority owned inactive subsidiary, Metacomp, Inc. Consolidation of Affiliate In January 2003, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation 46, Consolidation of Variable Interest
